Title: To Thomas Jefferson from Bernard Peyton, 28 May 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir
Richd
28 May 1821
I am favor’d with yours of the 23rd: & 25th inst: this morning, the latter covering $300, which is at your credit, and I have this day forwarded to Mr John Vaughan of Philadelphia a check from Farmers Bank for $300, as you directed, which is accompanied by your letter to him recd some time ago.Before recg yours, had charged you, & given Messr: Clark Cox & Co credit for the ½ Bll: scuppernon Wine ($15.50) shipd by order of Col Burton of N. Carolina, of which I immediately apprised them. The Cask has arrived in good order, & shall be forwarded by Johnson’s Boat the first time he is down. I will also procure from Messr: D. M & C Warwick, & forward by the first Boat, 3 Boxes Tin, such as were sent by those Gentlemen to the University, at $13 each.None of your Flour is yet to hand, when it arrives, will dispose of it to the best advantage & render you a/c sales by succeeding mail, any drafts you may draw in consequence, will be promptly honor’d. I am still without any information of the shipt your Tobacco from Lynchburg.Yours very TruelyBernard PeytonFlour $3.62½Tobacco 4½ @ 9—